302 U.S. 752
58 S. Ct. 281
82 L. Ed. 581
OCEAN CITY, petitioner,v.FEDERAL RESERVE BANK OF PHILADELPHIA.*
No. 525.
Supreme Court of the United States
December 6, 1937

Mr. Geo. A. Bourgeois, of Atlantic City, N. J., for petitioner.


1
For opinion below, see 91 F.2d 635.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Third Circuit denied, without prejudice to the right to apply for a reinstatement of the petition at any time before the end of this term in case a new trial shall not be awarded.



*
 Rehearing denied 302 U.S. 781, 58 S. Ct. 475, 82 L.Ed. ——.